DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/591784 responsive to 04/14/2021.   Claims 16 and 19-37 are pending.

Allowable Subject Matter
Claims 16 and 19-37 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 16 the following limitations, in combination with other limitations of the claims are not found or made obvious in the prior art; “ wherein each of the second group of the ridges comprising the second openings (A2) includes a radially inward-directed indentation (V) forming a damming contour preventing the hydraulic fluid supplied from the second axial position from being guided through the second openings (A2), the indentations (V) being axially spaced from the second openings (A2).”

Regarding claim 33 the following limitations, in combination with other limitations of the claims are not found or made obvious in the prior art;
“wherein the first radial flow of hydraulic fluid is guided through the first openings (Al) to the discs (L), wherein the second radial flow of hydraulic fluid is guided past the discs (L), and wherein the sections (ST) of the first group of the ridges (S) form a 

Regarding claim 36 the following limitations, in combination with other limitations of the claims are not found or made obvious in the prior art;
“wherein each of a second group of the ridges (S) comprises a second opening (A2) through which the hydraulic fluid supplied from the first axial position is guided to the discs (L), the second openings (A2) being arranged at a different axial position of the inner disc carrier (LT) than the first openings (Al), the second group of the ridges (S) being separate from the first group of the ridges (S), and wherein each of two or more ridges (S) of the first and second groups of the ridges (S) comprises a third opening (A3) through which at least a portion of the hydraulic fluid supplied from the second axial position is guided past the discs (L), the third openings (A3) being axially aligned.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659